t c memo united_states tax_court renee b simpson petitioner v commissioner of internal revenue respondent docket no filed date frederich barl liechti for petitioner john m zoscak jr for respondent memorandum opinion dean special_trial_judge this case was heard pursuant to sec_7443a and rule sec_180 sec_181 and sec_182 ‘unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner's federal income taxes for and respectively the issue for decision is whether petitioner must include payments from her former husband in income under sec_71 some of the facts were stipulated and are so found the stipulation of facts and annexed exhibits are incorporated herein by reference petitioner resided in burgettstown pennsylvania at the time her petition was filed petitioner separated from her former husband barry simpson in january of and was divorced on date during their period of separation the family division of the court of common pleas for washington county pennsylvania family court entered an order requiring mr simpson to make payments to petitioner in the following manner and now this august it is hereby ordered that the payor pay to the family division court of common pleas seven hundred ebighteen dollars dollar_figure a month payable as follows one half thereof on the 28th day of august and the other half thereof on the 13th day of september and like and equal amounts on the 28th and 13th days of each and every month thereafter arrears are set at dollar_figure as of due in full immediately contempt proceedings will not be initiated as long as payor pays dollar_figure per month on arrears one half on each of the above dates for the support of spouse and two children shannon and jeffrey arrears set above are retroactive to base order amount is considered to be dollar_figure minue sic dollar_figure representing debts paymts towards dollar_figure'70 mo delino utilities sec_357 mo direct paymt for marital mort and dollar_figure mo for pro-rated home equity loan for marital debts dollar_figure mo money order amt parties to share equally parochial school tuition for son with both paying tuition directly to school pltf' to maintain med ins on self and children available through her employer at reasonable cost as stated in the order mr simpson was to make a monthly payment of dollar_figure through the family court towards the support of his spouse and two children shannon and jeffrey no specific amount of the payment was allocated to either spousal support or child_support the family court order also stated that mr simpson was to make monthly payments in the amounts of dollar_figure towards delinquent utilities dollar_figure towards the marital mortgage and dollar_figure towards a home equity loan taken out during the marriage to the extent these debts were still outstanding mr simpson made the required_payments directly to the third party creditors throughout and both the delinquent utility liability and the home equity loan were paid off prior to on her and federal_income_tax returns petitioner excluded from income the monthly dollar_figure payments she received from mr simpson as well as the amounts he paid directly toward the delinquent utilities marital mortgage and home equity loan respondent determined however that because the court order did not fix any part of the monthly payments specifically as child_support the entire amount of mr simpson's payment including the amounts paid to third parties for outstanding debts was includable in petitioner's income as alimony or separate_maintenance under sec_71 gross_income includes amounts received as alimony see secs 7l a a alimony is defined by sec_71 as any cash payment meeting the following four criteria sec_71 in general --the term alimony_or_separate_maintenance_payment means any payment in cash if-- a such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument b the divorce_or_separation_instrument does not designate such payment as a payment which is not includible in gross_income under this section and not allowable as a deduction under sec_215 c in the case of an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance the payee spouse and the payor spouse are not members of the same household at the time such payment is made and d there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse these requirements are limited by sec_71 which provides that alimony shall not include any part of a payment which the terms of the divorce instrument fix as a sum payable for the support of the children of the payor spouse thus if the payments made by mr simpson to petitioner meet the requirements of the four enumerated criteria and are not fixed as child_support the payments are alimony and are includable in petitioner's income we shall address each portion of the total monthly payment by mr simpson separately payment through the family court mr simpson paid dollar_figure each month to the family court pursuant to the court order entered into during his and petitioner's marital separation although not made directly to petitioner the payments were made on her behalf pursuant to a court order see sec_71 a the court order states that mr simpson's payments are for the support of his wife and children the award is not allocated in any way between spousal support and child_support petitioner argues that despite the unallocated award the entire dollar_figure should be attributable to child_support because under the pennsylvania support guidelines guidelines mr simpson was required to pay dollar_figure each month for the support of his two children the dollar_figure required by the guidelines petitioner argues exceeds the amount ordered by the family court and therefore the entire dollar_figure payment should be considered child_support under sec_71 for federal_income_tax purposes we begin by examining the origin of the state-required guidelines in congress mandated that each state establish child_support guidelines the federal_law contains a rebuttable_presumption that the amount of child_support awarded from application of the guidelines is correct see u s c sec_667 in pennsylvania the requirement of statewide guidelines was established by pa cons stat sec rule of the pennsylvania rules of civil procedure sets forth the applicability of the guidelines in establishing child_support and provides that if a recommendation for support departs from the guidelines the trial_court is required to provide an explanation for the deviation the guidelines utilize the net incomes of both parents and are based on the assumption that a child's needs increase as the combined net_income of the parents increases see pa r civ proc explanatory comment b although the guidelines contemplate both allocated and unallocated awards rule f of the pennsylvania see child_support enforcement amendments of publaw_98_378 sec a 98_stat_1305 amended by the family support act of publaw_100_485 tit i sec_103 and bo 102_stat_2346 rules of civil procedure states that the grids assume that an order will be unallocated under federal tax law there are tax consequences resulting from an award's being classified as alimony or child_support under sec_215 an individual taxpayer is allowed to deduct amounts paid as alimony alimony payments are includable in the gross_income of the recipient under sec_71 child_support payments on the other hand are nondeductible by the payor and are specifically excluded from the definition of alimony and thus not includable in the gross_income of the payee parent under sec_71l c to determine whether any portion of the payment is child_support we look solely to the language contained in the court order itself see sec_71 the language of sec_71i c is clear that for payments to be child_support the written divorce instrument by its terms must fix a sum which is payable as child_support it is inappropriate in light of this clear statutory language to look beyond the written instrument ‘the amount of child spousal support or alimony pendente lite shall be determined in accordance with the support guidelines either by using the net_income formula or by using charts derived from the formula called grids pa r civ proc b pa r civ proc explanatory comment c pa r civ proc see also ball v minnick a 2d pa to examine what effects if any are made by operation of state law if congress had intended for us to look beyond the written instrument it would have amended sec_71 to so reflect indeed congress has addressed the issue of whether alimony can be determined through operation of law sec_71 d as originally enacted provided that for a payment to be considered alimony the divorce instrument must state that there was no liability to make a payment after the death of the payee spouse ’ this language was deleted in and sec_71 d now provides that if the other requirements are met a payment may be alimony if state law terminates the payor's liability at the death of the payee spouse see cunningham v commissioner tcmemo_1994_474 if congress had intended that child_support payments be fixed by operation of law it certainly could have amended the language of sec_71 to accomplish this goal much like it did with the language of sec_71 d we conclude therefore that because the court order does not specifically fix a portion of the dollar_figure monthly payment as see deficit_reduction_act_of_1984 defra publaw_98_369 98_stat_793 defra also enacted sec_71 which reguired the divorce_or_separation_instrument to fix the amount of child_support this provision was formerly contained in sec_71 child_support the entire amount of such payments received by petitioner in and is alimony and includable in income delinguent utilities the family court order required mr simpson to pay dollar_figure per month toward the delinguent utilities debt these payments were not fixed as child_support by the court order and therefore do not represent child_support see sec_71 petitioner's argument that these payments were not made on her behalf is twofold first she claims that no payments were made at all to the utilities companies because the debt was completely paid off prior to second she claims that even if the dollar_figure payments were made they were made only in and the utilities were listed in mr simpson's name not hers therefore petitioner argues the delinguent payments were made for mr simpson's own benefit not on her behalf but petitioner and her children were the only members of the household at the time the delinquent utilities were accrued so she and the family were the beneficiaries of the payments such payments made on behalf of a former spouse represent alimony if paid pursuant to a divorce decree or separation agreement not specifically fixing a portion of the payments as child_support see 79_tc_415 payments by former husband for utilities on a family home were alimony when divorce decree did not fix certain portion of payments as child_support here mr simpson made payments toward the delinguent utility bill that accrued after he left the marital residence the utility payments were for expenses_incurred for the family home we have held that payments by a former husband for utilities on a family home which he made in support of his former wife and children were alimony see graham v commissioner supra this is true even if the husband was contractually obligated to the utility companies to make the payments see zampini v commissioner tcmemo_1991_395 accordingly to the extent mr simpson actually made the dollar_figure monthly payments for delinquent utilities they are includable in petitioner's income as alimony the record reflects that the total delinquent utility liability was paid off sometime before thus there were no payments made to petitioner or on her behalf for delinquent utilities in as for petitioner could not establish the number of months for which mr simpson paid the dollar_figure to the utilities companies she did however through her own testimony and the testimony of mr simpson provide a reasonable estimate of the number of payments made in based on the information contained in the record we conclude that mr simpson made three monthly payments of dollar_figure in totaling dollar_figure this amount shall be included in petitioner's income for marital mortagage mr simpson paid dollar_figure each month during and to the bank for the mortgage on the family home pursuant to the court order petitioner argues that percent of this amount is excludable from her income petitioner bases this argument on her contention that mr simpson did not inform her upon making these payments what portion was attributable to her liability on the debt and what portion was for his own liability on the debt she argues that mr simpson's payments toward the mortgage were therefore not made on her behalf whether petitioner received notice from mr simpson of what he intended the payments to be bears no relevance to petitioner's tax_liability for and petitioner knew from the court order that mr simpson was to make the monthly dollar_figure mortgage payments petitioner's duty to report these payments on her own return does not depend on how mr simpson treated the payments or what he otherwise believed the nature of these payments to be the payments were subject_to a contingency petitioner's death which is reflected in the terminable upon death provision contained in the court order the court order also specified that mr simpson make the payments for the support of his wife and children the record reflects that petitioner and mr simpson owned their home as tenants_by_the_entirety during the taxable years at issue a tenancy_by_the_entirety vests in each spouse a present_interest in the jointly held property see 56_tc_664 typically where there is joint_ownership of property the husband and wife are each personally liable for the mortgage payments see taylor v commissioner supra a payment by one spouse discharges the legal_obligation of the other spouse to the mortgage_lender and each spouse is entitled to a contribution of one-half for each payment from the other spouse see id zampini v commissioner supra generally where an agreement or court order imposes the obligation for the entire mortgage payment on the husband he no longer has a right of contribution from his wife see taylor v commissioner supra thus when the husband makes a mortgage payment he confers a current benefit upon the wife by discharging her legal_obligation to the mortgage_lender and relieves her of her obligation_to_contribute see id in and mr simpson and petitioner were jointly liable to the lender for the mortgage on the marital home accordingly with respect to the dollar_figure mortgage payments half the payments mr simpson made conferred a benefit on petitioner and thus are alimony includable in petitioner's income the other half reduced mr simpson's own obligation and were not made on petitioner's behalf home equity loan we now turn to the issue of whether the dollar_figure monthly payments toward the home equity loan constitute alimony to petitioner the full home equity loan monthly payment was dollar_figure which mr simpson paid in full each month out of this amount the court order required mr simpson to allocate a portion of the total amount due or dollar_figure to be paid on petitioner's behalf a portion of the loan proceeds was used to finance the purchase of a buick regal by mr simpson in and retained by him after he and petitioner separated the remaining portion of the loan proceeds was attributable to joint credit card debt accrued before he and petitioner separated in it is for this portion of the debt that the family court ordered mr simpson to pay dollar_figure on petitioner's behalf as previously stated payments are alimony to the extent they satisfy an obligation of petitioner see taylor v commissioner supra we find no significant difference between the payments made on petitioner's behalf toward the marital mortgage and the payments made on petitioner's behalf toward the home equity loan in both instances the debt was secured_by the marital home and petitioner and mr simpson are jointly liable to the lender for the payment due each month mr simpson made the entire home equity loan payment of dollar_figure each month and therefore had a right of contribution from petitioner of one- half or dollar_figure see taylor v commissioner supra the family court ordered that mr simpson pay on petitioner's behalf a lesser amount of dollar_figure each month toward this obligation and we find that amount to be alimony to her the record reflects that the home equity loan was paid off before petitioner offered no evidence to show how many payments were made in accordingly we find that the dollar_figure alimony payments were made through the entire taxable_year to reflect the foregoing decision will be entered under rule
